*270OPINION.
Lansdon:
The only issue involved in this appeal is whether the Commissioner erroneously disallowed certain amounts deducted by the taxpayer from his gross income for the year 1919 as ordinary and necessary^ expenses, which were (1) an amount of $96,308, representing the actuarial value of an annuity to Denman of $8,000 for the remainder of his life, and (2) an amount of $60,662.05, alleged to have been paid out as expenses in connection with the special election in which the voters of Des Moines approved the purchase of the Des Moines waterworks properties by the government of such city.
The taxpayer asserts that within the year 1919 he entered into an oral agreement with Denman in which he obligated himself to pay Denman the amount of $8,000 for the remainder of his life. This agreement had two purposes: (1) To safeguard Denman against any loss of income that might result to him from the municipalization of the privately owned waterworks property of which he was manager, and (2) to secure his assistance and cooperation in effecting the proposed sale of the waterworks plant to the city. The taxpayer now contends that his agreement with Denman was an *271oral declaration of trust, and that when he received the fee of $250,000 there was included in it the amount of $96,308, which he could take only as trustee for Denman, and that his gross income for 1919 should be reduced by that amount in the correct computation of his income-tax liability.
While a trust in personal property may be created by oral agreement, there must be no elements of doubt or uncertainty concerning either the existence or the terms of such a declaration.
The certainty in a declaration of trust which is necessary and sufficient to create a trust has been construed to mean clear, explicit, definite', and unequivocal expressions setting out the trust with such certainty that a court of equity may force its execution; and the element of certainty is especially necessary where the declaration of trust rests in parol. 39 Oye. 58. (Citing case’s.)
There are several uncertainties in the so-called trust agreement. One is whether it was the intention of the parties that the taxpayer was obligated to pay the specified annuity only in the event that Denman lost his employment and was deprived of the salary he was then receiving as manager. Another uncertainty was in the total amount of the obligation incurred. The taxpayer now proposes to base this amount on an actuarial formula, but there is no evidence that this method of determination is anything more than a mere afterthought pleaded years after the agreement was made. There is no reason to believe that the separation of $96,308 from the body of the commission and the purchase of an annuity for Denman with that amount was ever contemplated.
Even if the agreement was in the terms alleged by the taxpayer, there is serious doubt as to whether a trust was in fact created thereby. It has all the earmarks of a contract to pay a definite amount annually, but an indefinite total amount in the future contingent upon the life of Denman. Default in such an obligation would result in a debt measured by the amount of the defaulted payment or payments, and not in the accrual of the entire contingent obligation. There is nothing in the agreement that requires the taxpayer to hold any specific amount in trust to secure the payments promised to Denman. In the light of the evidence and_ on authority of the legal principles cited, the Board holds that the agreement between the taxpayer and Denman is not a declaration of trust.
The taxpayer alleges that his agreement to pay Denman $8,000 per year was unconditional and that, .subsequent to the year 1919, he had completely discharged that obligation by the payment of $8,000 in cash and the transfer to Denman of real estate in the City of Des Moines of a value in excess of $80,000. All this may be true without in any way affecting the tax liability of the taxpayer for the year *2721919. The taxpayer’s income-tax return for the year in question shows on its face that the appellant kept his books on a cash receipts and disbursements basis.. Even if an obligation was incurred in 1919 no part of it was paid in that year. The Board holds that a contingent future liability of the taxpayer on a cash receipts and disbursements basis is not deductible from gross income, except as obligations thereunder are actually paid. No payments were made nor were any funds segregated from the taxpayer’s income to provide for future payments under the alleged contract during the’ year involved in this appeal.
The taxpayer submitted no books of account, canceled vouchers, or other evidence of the amounts of expense incurred by him in the campaign to secure the approval of the proposed sale of the waterworks company to the City of Des Moines. Doubtless such pay7 ments were made, but the Board is unable to ascertain either the amounts, the deductibility, or the business necessity of such alleged disbursements, and therefore refuses to disturb the determination of the Commissioner.